Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the protrusion of each of said plurality of pistons is arranged to contact said first rotational member such that a force is applied between said first rotational member and said respective piston in a first direction and said at least one protrusion of each of said plurality of pistons is arranged to contact said second rotational member such that a force is applied between said second rotational member and said respective piston in a second direction, said second direction generally opposing said first direction (e.g. claim 10, see objection to the specification and 112a rejection) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities: The specification states “the at least one protrusion of each of the plurality of pistons is arranged to contact the first rotational member such that a force is applied between the first rotational member and the respective piston in a first direction and the at least one protrusion of each of the plurality of pistons is arranged to contact the second rotational member such that a force is applied between the second rotational member and the respective piston in a second direction, the second direction generally opposing the first direction” (paragraph 12, similar to paragraph17), but all the embodiments apply the force to the 2 rotational members in the same (not different) direction, especially since the 2 rotational members are locked together for rotation in the same direction. There is insufficient information to understand what embodiment would be like that could do this. Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 10 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 claims “said at least one protrusion of each of said plurality of pistons is arranged to contact said first rotational member such that a force is applied between said first rotational member and said respective piston in a first direction and said at least one protrusion of each of said plurality of pistons is arranged to contact said second rotational member such that a force is applied between said second rotational member and said respective piston in a second direction, said second direction generally opposing said first direction” (line 4-9; claim 9 line 4-6 has similar limitations), 
Claims 2, 4, 8-10 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 2 and 12 line 1 “said applied force” should be --said force--, to agree with claim 1 line 13 and claim 11 line 5, and with the rest of the dependent claims, since only one identifier should be used throughout the dependent claims. 
In claim 4 line 2-3, claim 9 line 3 and claim 17 line 7-8“said at least one rotating member” has no antecedent basis and is confusing, since it appears to be the same as the “at least one rotation member” of claim 1 line 2.
In claim 8 line 12 and 14 “said pair of rotating members” has no antecedent basis and is confusing, since it appears to be the same as the “pair of rotation members” of line 9.
In claim 10 line 5 or 7-8 “a force is applied” is confusing, since one of these should refer back to that of claim 1.
In claim 13 line 1-3 “The method of claim 11, wherein said force is applied responsive to one of: a rotation of said at least one rotational member about said first center axis; and a rotation of said plurality hydraulic chambers about said second center axis” is confusing, since claim 11 claims “A hydraulic rotation method for rotating at least one rotational member about a first center axis or rotating a plurality of hydraulic chambers about a second center axis” (line 1-2, emphasis). Claim 11 claims that the method is for rotating one of the rotational member or cylinders, but claim 13 claims that the method isn’t for rotating one of those elements but for applying the force through rotating one of the elements.
In claim 14-19 line 1 “The method of claim 1” is confusing, since claim 1 is an apparatus claim, not a method claim.
In claim 18 line 1-2 “at least one point” has no antecedent basis.
Claims not specifically mentioned are indefinite, since they depend from one of the above claims.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The limitations of claim 15 and 16 are found in claim 1 line 11-14
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 5, 8 or 10 be found allowable, claims 14, 18 and 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper 


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 11-13 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Odawara (3598094). Odawara discloses a hydraulic rotation method for rotating a rotational member (20) about a first center axis (coaxial with 1), with a plurality of hydraulic chambers (2, e.g. fig 4-6) arrayed about the second center axis (coaxial with 1), each of the plurality of hydraulic chambers having disposed therein a respective one of a plurality of pistons (including 3, 4, 7); the method comprising applying a force between the rotational member and a point (of 8) on a side of each of the plurality of pistons, the point being between first and second ends (of 3, 7, respectively) of the respective one of the plurality of hydraulic chambers.
Odawara discloses the applied force rotates the rotational member about the first center axis (claim 12) or the force is applied responsive to rotation of the rotational member about said first center axis (e.g. column 3 line 35-39; claim 13).

Claims 1, 2, 5, 8, 9, 14 and 18 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Rogov (3661057). Rogov discloses an hydraulic assembly .
Rogov discloses that the force is applied to rotates the plurality of hydraulic chambers about the second center axis (column 2 line 44-48; claim 2); that the rotational member includes a cam (11, e.g. fig 3; claim 5, 14); that the protrusion of each of the plurality of pistons includes first and second opposing protrusions, respectively protruding through first and second openings of the opening of each of the plurality of hydraulic chambers, and respectively in contact with first and second parallel rotating members of the rotational member, with the pistons between the first and second rotating members (fig 1, claim 8, 18); that the protrusion of each of the plurality of pistons has a generally circular shaped portion (10) contacting the rotating member (fig 1, 3; claim 9).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3 is rejected under 35 U.S.C. § 103 as being unpatentable over Rogov (3661057) in view of Odawara (3598094).Rogov discloses all of the elements of claim 3, as discussed above, and further that the applied force rotates the rotational member about the first center axis (column 2 line 44-48); but does not disclose that the force is applied responsive to one of: a rotation of the rotational member about the first center axis; and a rotation of the plurality hydraulic chambers about the second center axis.
Odawara teaches, for a a hydraulic assembly including a plurality of hydraulic chambers (2, e.g. fig 4-6) arrayed about the second center axis (coaxial with 1), each of the plurality of hydraulic chambers having disposed therein a respective one of a plurality of pistons (including 3, 4, 7), and applying a force between a rotational member (20) and a protrusion (8) on a side of each of the plurality of pistons, to rotate the rotational member about the first center; that in a different operation, the force is applied responsive to rotation of the rotational member about the first center axis, for the purpose of having the assembly acting as a pump (e.g. column 3 line 35-39).
Since Rogov and Odawara are both from the same field of endeavor, the purpose disclosed by Odawara would have been recognized in the pertinent art of Rogov. It would have been obvious at the time the invention was made to one having ordinary skill in the art to apply the force responsive to rotation of the rotational member of Rogov about said first center axis, as taught by Odawara, for the purpose of having the assembly acting as a pump.

	Conclusion
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. § 112 (b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 


/F Daniel Lopez/Primary Examiner, Art Unit 3745           6-7